NO. 07-01-0338-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL B

                                    AUGUST 22, 2001

                          ______________________________

                     IN RE: JOHANSON LEE WATSON, RELATOR
                        _________________________________



Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


       Pending before this court is the “Motion for Leave for Permission to File a Petition

for Writ of Mandamus” filed by Johanson Lee Watson, relator. Although the motion

purports to be a motion for leave to file a petition for writ of mandamus, the motion contains

a prayer for relief requesting this Court to “grant this petition for writ of mandamus.”

Relator’s motion was not accompanied by a petition for mandamus. Because relator’s

motion requests that this Court grant his petition for mandamus, we construe relator’s

motion to be a petition for mandamus. We deny the petition as it fails to meet the

requirements of an original proceeding pursuant to Texas Rule of Appellate Procedure

52.3. Relator failed to file a certified or sworn copy of the order complained of or any other

document showing the matter of which he complains.             TEX . R. APP . P.   52.3(j)(A).

Furthermore, the form referenced in Tex. R. App. P. 52.3(a) through (i) is required in an

original petition. Relator failed to follow rule 52.3 with regard to both form and content.
      Accordingly, we deny relator’s application for relief which he has entitled “Motion

for Leave for Permission to File a Petition for Mandamus.”




                                               Phil Johnson
                                                 Justice


Do not publish.




                                           2